UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 7, 2016 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53620 98-0469479 (Commission File Number) (IRS Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities. On March 2, 2016, the Board of Directors (the “Board”) of NeuLion, Inc. (the “Company”) authorized the grant to 386 Company employees of 3,327,000 options to purchase an aggregate of 3,327,000 shares of the Company’s common stock under the NeuLion, Inc. 2012 Omnibus Securities and Incentive Plan (the “2012 Plan”).The options were granted at an exercise price of $0.59 per share, have a term of 10 years from the effective date of the grant, which was March 7, 2016, and will vest annually in equal increments of 25% on each anniversary of the effective date.The first increment will vest on March 7, 2017.The issuance of the options was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), because such options were issued in connection with transactions not involving a public offering. On March 2, 2016, the Board also authorized the grant to 27 Company employees of 5,975,000 restricted shares of the Company’s common stock under the 2012 Plan.The restricted shares will vest annually in equal increments of 25% on each anniversary of the effective date of grant, which was March 7, 2016.The first increment will vest on March 7, 2017.The issuance of the restricted shares of common stock was exempt from registration pursuant to Section 4(2) of the Securities Act because such shares were issued in connection with transactions not involving a public offering. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEULION, INC. Date:March 11, 2016 By: /s/ Roy E. Reichbach Name: Roy E. Reichbach Title: General Counsel and Corporate Secretary
